DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of certain methods of organizing human activity and mental processes without significantly more.  
The claims recite a method and system for player prediction modeling.  The claims recite a series of process steps:  building at least one prediction model, determining a prediction value of a target variable, determining an operating factor, generating a control signal, driving the combination of the active prediction models.  These claim elements, taken individually and as a whole, encompass managing personal behavior that fall in the abstract idea grouping of certain methods of organizing human activity (under managing personal behavior or relationships or interactions between people) and mental processes.
The judicial exception is not integrated into a practical application because the claims do not recite any additional elements.  
The claims do not amount to significantly more than the judicial exception because as noted above with respect to the integration into a practical application, the claims do not recite any additional elements.  
As a result, the claims are not directed to patent eligible subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “target variable predictor”, “attribute influence analyzer” in claim 1 and “prediction modeling unit”, “operating factor determiner”, “control signal generator”, and “prediction value generator” in claim 15.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “target variable predictor”, “attribute influence analyzer” in claim 1 and “prediction modeling unit”, “operating factor determiner”, “control signal generator”, and “prediction value generator” in claim 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  It appears that the recited elements may refer to computer-implemented means plus function limitations.  In Aristocrat Technologies Australia Pty Ltd. v. International Gaming Technology, 521 F.3d 1328 (Fed. Cir. 2008), the court held that “corresponding structure” for a computer-implemented means plus function claim is the algorithm which the computer is programmed to carry out (Id. at 1331-1332).  The examiner is unable to identify structure or algorithm for each of the recited means plus function limitations within the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teller et al., US 2010/0179930 A1 (hereinafter Teller).

Regarding Claim 1:  Teller discloses a gamer behavior prediction modeling system comprising: 
an extractor configured to extract at least one piece of game attribute data affecting a target variable (Teller, using machine learning techniques, features extracted from a plurality of data sources 102 may be supplied to the machine learning facility 120, along with an initial set of weights, such as representing a hypothesis about a relationship between [0035]); 
a target variable predictor configured to determine a prediction value of the target variable from the at least one piece of game attribute data (Teller, at the step 312, a prediction may be generated based in part on the weightings applied to various features from various sources and based on some function, model, rule, equation, algorithm, hypothesis, or the like; the prediction step 312 may be based on a large number of data sources, and itself may be either a simple prediction (such as of a binary state, such as "win/lose", "on/off," "up/down", etc.) or a complex prediction (such as of a series of events, of a cardinal state (e.g., the level of a stock market index), the shape of a curve, or the like); the weights determined at the step 318 and any modified inferences may be used as weightings in the modification step 320, which in turn may be used to generate additional predictions at the step 312, outcomes of which can be tracked at the step 316 and compared to the predictions from the step 312, for the purpose of further modifying the weights at the step 318 [0038]); and 
an attribute influence analyzer configured to determine an influence of the at least one piece of game attribute data corresponding to the prediction value (Teller, over time in this embodiment, weightings emerge that provide strong influence to the most predictive features, while diminishing the relative influence of weakly predictive features [0038]).  

Regarding Claim 2:  Teller further discloses wherein 
the extractor extracts the at least one piece of game attribute data to continuously output a series of game attribute data at every unit time (Teller, in some embodiments, these features, F, are time-series features with a value for each of a series of points in time [0014]), and 
the attribute influence analyzer determines an influence of the at least one piece of game attribute data corresponding to the prediction value at a specific time (Teller, at a step 304 one or more observations may be identified in the data sources 102, which in turn may be processed at a step 306 into one or more features; at a step 320, based on the machine learning, the platform 100 may improve one of the other steps, such as the extraction of sources at the step 302, identification of observations at the step 304 [0038]).  

Regarding Claim 3:  Teller discloses a method of generating a game operating scenario by using target variable modeling based on at least one piece of game attribute data, the method comprising: 
building at least one prediction model determining a prediction value of a target variable on the basis of the at least one piece of game attribute data (Teller, a prediction can relate to any attribute of any future state of the world; In embodiments, a prediction may be made using a function 154, such as a function that can be captured using a fixed set of parameters, a function that uses a growing and data dependent set of parameters, a function that uses a non-parametric method (e.g., a program), or a hybrid of one of those; in embodiments, a prediction may be made using a complex function, such as embodied in a model 152A; in embodiments, a prediction may be made using a simulation 158, such as a computer simulation; in embodiments, a prediction may be made using a hypothesis or abstraction 160, which may lead directly to a prediction or may serve as a factor in a function, model, simulation, or the like [0025]); 
determining an operating factor of the game operating scenario corresponding to the at least one prediction model (Teller, at the step 318 the machine learning facility 120 may assign weights to the various features, such as assigning higher weights to features that appear to have higher predictive relevance and lower weights to features that appear to have lower predictive relevance [0038]); 
generating a control signal for determining a combination of active prediction models (Teller, at a step 320, based on the machine learning, the platform 100 may improve one of the other steps, such as the extraction of sources at the step 302, identification of observations at the step 304, processing of observations into features at the step 306, making predictions at the step 312, undertaking actions at the step 314, rewarding actions at the step 316, or even learning at the step 318 [0038]); and 
driving the combination of the active prediction models according to the control signal to generate the prediction value of the target variable, based on the at least one piece of game attribute data and the operating factor (Teller, at the step 312, a prediction may be generated based in part on the weightings applied to various features from various sources and based on some function, model, rule, equation, algorithm, hypothesis, or the like; the prediction step 312 may be based on a large number of data sources, and itself may be either a simple prediction (such as of a binary state, such as "win/lose", "on/off," "up/down", etc.) or a complex prediction (such as of a series of events, of a cardinal state (e.g., the level of a stock market index), the shape of a curve, or the like); the weights determined at the step 318 and any modified inferences may be used as weightings in the modification step 320, which in turn may be used to generate additional predictions at the step 312, outcomes of which can be tracked at the step 316 and compared to the predictions from the step 312, for the purpose of further modifying the weights at the step 318 [0038]).  

Regarding Claim 4:  Teller further discloses wherein the at least one prediction model extracts the at least one piece of game attribute data at every unit time to obtain a series of game attribute data (Teller, in some embodiments, these features, F, are time-series features with a value for each of a series of points in time [0014]) and determines the prediction value of the target variable on the basis of the obtained series of game attribute data (Teller, at the step 312, a prediction may be generated based in part on the weightings applied to various features from various sources and based on some function, model, rule, equation, algorithm, hypothesis, or the like; the prediction step 312 may be based on a large number of data sources, and itself may be either a simple prediction (such as of a binary state, such as "win/lose", "on/off," "up/down", etc.) or a complex prediction (such as of a series of events, of a cardinal state (e.g., the level of a stock market index), the shape of a curve, or the like); the weights determined at the step 318 and any modified inferences may be used as weightings in the modification step 320, which in turn may be used to generate additional predictions at the step 312, outcomes of which can be tracked at the step 316 and compared to the predictions from the step 312, for the purpose of further modifying the weights at the step 318 [0038]).  

Regarding Claim 5:  Teller further discloses when the operating factor is added, additionally building a prediction model with the added operating factor reflected therein (Teller, the machine learning facility 120 may use such rewards to apply machine learning to each of the components of the platform 100, including the data collection facility 144 (such as to identify the most valuable data sources, to identify the most valuable features and observations made by data sources, and to identify the most effective processes for extracting features from the data sources), the prediction facility 148 (such as to select the most effective predictive models, simulations, hypotheses, functions, or the like), the analytic facilities 124 (such as to generate better hypotheses or abstractions, to generate better models for planning, or the like) and the agent 152 (such as to improve selection of actions based on predictions) [0034]).  

Regarding Claim 6:  Teller further discloses wherein the determining of the operating factor comprises determining the operating factor on the basis of an intention of operating the game operating scenario and a response sensitivity of a gamer corresponding to the intention (Teller, in certain preferred embodiments the platform 100 can be used to generate predictions 148 the sensitivities of which can be used by analytic facilities 124 to provide guidance as to actions that could affect the predicted outcomes [0064]).  

Regarding Claim 7:  Teller further discloses wherein 
the at least one prediction model determines an influence of the at least one piece of game attribute data corresponding to the prediction value (Teller, over time in this embodiment, weightings emerge that provide strong influence to the most predictive features, while diminishing the relative influence of weakly predictive features [0038]), and 
the generating of the control signal comprises determining the combination of the active prediction models on the basis of a similarity between an influence of the at least one piece of game attribute data determined based on learning data and an influence of the at least one piece of game attribute data determined based on live data (Teller, the prediction step 312 may be based on a large number of data sources, and itself may be either a simple prediction (such as of a binary state, such as "win/lose", "on/off," "up/down", etc.) or a complex prediction (such as of a series of events, of a cardinal state (e.g., the level of a stock market index), the shape of a curve, or the like) [0038]).  

Regarding Claim 8:  Teller further discloses wherein the generating of the control signal comprises determining all prediction models as the active prediction models (Teller, predictions based on complex models, such as econometric models, weather models, computer simulation models, and the like [0025]).  

Regarding Claim 9:  Teller further discloses wherein 
the control signal determines a weight value of the prediction value (Teller, using machine learning techniques, features extracted from a plurality of data sources 102 may be supplied to the machine learning facility 120, along with an initial set of weights, such as representing a hypothesis about a relationship between the features and the predicted outcome; subsequently, actual outcomes may be fed to the machine learning facility 120, which may iteratively adjust weights applied to the features from the data sources 102, seeking weightings that improve the extent to which predicted outcomes match actual outcomes [0035]), and 
the generating of the prediction value comprises weight-averaging prediction values determined by the at least one prediction model on the basis of the weight value to generate the prediction value (Teller, actual outcomes may be fed to the machine learning facility 120, which may iteratively adjust weights applied to the features from the data sources 102, seeking weightings that improve the extent to which predicted outcomes match actual outcomes; in this way, the machine learning facility 120 learns the value of features relatively emphasizing (by increasing weights) or de-emphasizing (by reducing weights) applicable to particular data sources [0013]).  

Regarding Claim 10:  Teller further discloses wherein the weight value is determined based on a similarity between an influence of the at least one piece of game attribute data determined based on learning data and an influence of the at least one piece of game attribute data determined based on live data (Teller, the prediction facility 148 may operate in learning mode alone, in an operational/execution mode, or in simultaneous learning and operational/execution modes [0026]).  

Regarding Claim 11:  Teller further discloses evaluating the game operating scenario on the basis of the prediction value (Teller, methods and systems for making decisions, wherein a user supplies one or more hypothetical decisions to a machine learning facility 120 that otherwise takes inputs from a plurality of data sources in order to evaluate the impact of the hypothetical decisions based on predictions made by the machine learning facility 120 [0030]).  

Regarding Claim 12:  Teller further discloses wherein 
the at least one prediction model determines an influence of the operating factor and an influence of the at least one piece of game attribute data corresponding to the prediction value (Teller, over time in this embodiment, weightings emerge that provide strong influence to the most predictive features, while diminishing the relative influence of weakly predictive features [0038]), and 
the method further comprises evaluating the game operating scenario on the basis of the influence of the operating factor and the influence of the at least one piece of game attribute data (Teller, methods and systems for making decisions, wherein a user supplies one or more hypothetical decisions to a machine learning facility 120 that otherwise takes inputs from a plurality of data sources in order to evaluate the impact of the hypothetical decisions based on predictions made by the machine learning facility 120 [0030]).  

Regarding Claim 13:  Teller further discloses varying the operating factor of the game operating scenario corresponding to the at least one prediction model (Teller, in embodiments at an optional step a user may modify an inference, hypothesis, rule or the like, such as based on the revised weightings suggested by the machine learning facility 120, based on other information, or the like [0038]), 
wherein the generating of the control signal and the generating of the prediction value are performed based on a varied operating factor (Teller, the weights determined at the step 318 and any modified inferences may be used as weightings in the modification step 320, which in turn may be used to generate additional predictions at the step 312, outcomes of which can be tracked at the step 316 and compared to the predictions from the step 312, for the purpose of further modifying the weights at the step 318; at any time a modification at the step 320 may be generated, based on the latest outcomes identified at the step 316 and the latest learning at the step 318 [0038]).  

Regarding Claim 14:  Teller further discloses: 
performing a simulation on the game operating scenario on the basis of live data (Teller, the prediction facility 148 may operate in learning mode alone, in an operational/execution mode, or in simultaneous learning and operational/execution modes [0026]); and 
adding the at least one piece of game attribute data on the basis of a result of the simulation (Teller, the prediction step 312 may be based on a large number of data sources, and itself may be either a simple prediction (such as of a binary state, such as "win/lose", "on/off," "up/down", etc.) or a complex prediction (such as of a series of events, of a cardinal state (e.g., the level of a stock market index), the shape of a curve, or the like) [0038]).  

Regarding Claim 15:  Teller discloses a system for generating a game operating scenario by using target variable modeling based on at least one piece of game attribute data, the system comprising: 
an extractor configured to extract the at least one piece of game attribute data (Teller, the feature characterization facility 119 may extract those observations (e.g., "recommended buy," "recommended sell," "recommended hold," or the like) and characterize them as a time series value for that stock, possibly assigning one or more numerical values to represent the observations (e.g., 1 for buy, 0 for hold and -1 for sell); in embodiments, the feature characterization facility 119 may further be used to characterize information found in data sources, or the sources themselves, according to a wide range of attributes, such as by source, by domain, by origin, by authorship, by time of creation, by freshness, by authoritativeness, or the like [0024]); 
a prediction modeling unit configured to build at least one prediction model for determining a prediction value of a target variable on the basis of the at least one piece of game attribute data (Teller, the platform 100 may further include a prediction facility 148, or predictor, which may make one or more predictions based on features and observations collected in the collection facility 144; predictions can take many forms, such as disclosed in connection with the various embodiments disclosed herein, ranging from those based on simple, direct relationships to predictions based on large numbers of features, predictions based on complex models, such as econometric models, weather models, computer simulation models, and the like [0025]); 
an operating factor determiner configured to determine an operating factor of the game operating scenario corresponding to the at least one prediction model (Teller, such abstractions themselves may be improved by machine learning 120 and may be tested for legitimacy by statistical techniques by the testing and assessment modules 130 of the analytic facilities 124; such testing and assessment modules may consider various factors, such as consistency, accuracy, reliability, heteroskedasticity, auto-correlation, sample size, and the like in the abstractions or inferential equations proposed by the hypothesis and abstraction generator 134 [0028]); 
a control signal generator configured to generate a control signal for determining a combination of active prediction models (Teller, the reward identification facility 154 may in turn determine a reward based on a large number of factors, including the direct outcome of a prediction (e.g., giving a reward for a correct prediction and a punishment for a wrong prediction), the indirect outcome of a prediction (e.g., the prediction was used in executing a profitable strategy), or the like [0033]); 
a prediction value generator configured to drive the combination of the active prediction models according to the control signal to generate the prediction value of the target variable, based on the at least one piece of game attribute data and the operating factor (Teller, the machine learning facility adapted to adjust the weighting applied to the sources, thereby facilitating development of a modified weighting for the sources, the modified weighting being used to develop an inference as to the relationship between a source and the predicted outcome [0011]); and 
a validator configured to perform a simulation on the game operating scenario to validate the game operating scenario (Teller, a prediction may be made using a simulation 158, such as a computer simulation [0025]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715